                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION
COREY WILFORD BROCK,

       Plaintiff,                  Civil No. 2:21-CV-10585
                                   HON. VICTORIA A. ROBERTS
                                   UNITED STATES DISTRICT JUDGE
v.

THOMPSON,


      Defendant,
__________________________________/

     OPINION AND ORDER DENYING THE MOTION TO ADD DEFENDANTS
              AND TO AMEND THE COMPLAINT (ECF No. 18)
       On May 19, 2021, the Court summarily denied Plaintiff’s civil rights complaint

brought under 42 U.S.C. § 1983.

       Plaintiff filed two Notices of Appeal (ECF No. 15, 21). He also filed an amended

complaint (ECF No. 17) and a Motion to Add Defendants and to Amend the Complaint.

(ECF No. 18).

       For the reasons that follow, the Motion is DENIED.

       Because Plaintiff filed a notice of appeal, this Court lacks jurisdiction to consider

the Motion to Amend the Complaint; a notice of appeal generally “confers jurisdiction on

the court of appeals and divests the district court of control over those aspects of the case

involved in the appeal.” Marrese v. American Academy of Orthopaedic Surgeons, 470 U.S.

373, 379 (1985)(citing Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58


                                             1
(1982)(per curiam)); See also Workman v. Tate, 958 F. 2d 164, 167 (6th Cir. 1992). See

Hester v. Morgan, 52 F. App’x 220, 225 (6th Cir. 2002).

      The Motion to Add Defendants and to Amend the Complaint (ECF No. 18) is

DENIED.


                                        s/ Victoria A. Roberts
                                        HON. VICTORIA A. ROBERTS
                                        United States District Judge
DATED: 6/29/2021




                                           2
